               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 George R. Kelley,                     )     C/A No.: 1:18-2697-DCN-SVH
                                       )
                     Plaintiff,        )
                                       )
       vs.                             )                ORDER
                                       )
 Nancy A. Berryhill, Acting            )
 Commissioner of Social Security,      )
                                       )
                     Defendant.        )
                                       )

      Defendant Nancy A. Berryhill, Acting Commissioner of the Social

Security Administration (“Commissioner”), by her attorneys, Sherri A. Lydon,

United States Attorney for the District of South Carolina, and Terri Hearn

Bailey, Assistant United States Attorney for the District of South Carolina,

has moved this court pursuant to 42 U.S.C. § 405(g) to enter a judgment with

an order of reversal with remand of the cause to the Commissioner for

further administrative proceedings. [ECF No. 5]. The movant represents that

Plaintiff’s counsel, Robertson Wendt, Jr., consents to the motion. Id.

      By order of the court, this case is remanded to the Appeals Council. The

Appeals Council will direct the Administrative Law Judge to conduct a

hearing and a new decision with findings of fact and to take any action

necessary to complete the administrative record.

      Pursuant to the power of this court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social
Security actions under sentence four of 42 U.S.C. § 405(g), and in light of the

Commissioner’s request for remand of this action for further proceedings, this

court hereby reverses the Commissioner’s decision under sentence four of 42

U.S.C. § 405(g) with a remand of the cause to the Commissioner for further

administrative proceedings as set out above. See Shalala v. Schaefer, 509

U.S. 292 (1993). The Clerk of Court is directed to enter a separate judgment

pursuant to the Fed. R. Civ. P. 58.

      IT IS SO ORDERED.



February 6, 2019                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
